Academy Funds Trust Supplement dated July 29, 2009 to the Statement of Additional Information dated April 30, 2009 The sub-sections entitled Trustees and Officers, Share Ownership and Trustee Compensation of the section entitled Management of Trust on pages 17 and 18 of the Statement of Additional Information are deleted in their entirety and replaced with the following: Trustees and Officers The business and affairs of the Trust are managed under the direction of its Board. The Trusts Trustees and principal officers are noted below along with their ages and their business experience for the past five years. The Trustees serve for indefinite terms until their resignation, death or removal. The Funds officers are elected annually by the Board and serve at the Boards pleasure. Number of Portfolios in Fund Complex Length Overseen by Position(s) Held of Time Principal Occupation(s) Trustee or Other Directorships Held Name, Address and Age with the Trust Served During Past 5 Years Officer by Trustee or Officer Interested Trustee David Jacovini President, President and Chief Executive Officer, 2 None 123 South Broad Street Treasurer and Treasurer Academy Asset Management Suite 1630 Trustee since 2007; LLC, Since 2007; President, Philadelphia, PA 19109 Trustee since VLI Capital Management Age: 33 2009 LLC, 2006 to 2007; Derivatives Marketer, Deutsche Bank AG, 2002 to 2005. Independent Trustees Oliver St. Clair Franklin Chairman and Since 2007 President and CEO, 2 Board Member, Right OBE Trustee International House Management (HR 123 South Broad Street Philadelphia (programming consulting) and Suite 1630 and lodging for international Dynamis Therapeutics Philadelphia, PA 19109 students), 2003 to 2008. (biotech research); Age: 63 Board Member and Chair of the Investment Committee, The Philadelphia Foundation (charitable distributions); Board of Advisors, The Genisys Group (software development; BPO outsourcing); Board of Directors, The Greater Philadelphia Chamber of Commerce. Russell R. Wagner Trustee Since 2007 Sr. Vice President  Finance 2 Board Member, 123 South Broad Street and CFO, Holy Redeemer Philadelphia Parking Suite 1630 Health System, Since 1994. Authority and Holy Philadelphia, PA 19109 Redeemer Ambulatory Age: 51 Surgery Center, LLC; - 1 - Chairman of the Board, Liberty Community Development Corporation. (1) David Jacovini is deemed to be an interested person of the Trust (as defined in the 1940 Act) because of his affiliation with the Adviser. The officer of the Trust not named above is: Number of Portfolios in Fund Complex Position(s) Held Length of Principal Occupation(s) Overseen Other Directorships Held Name, Address and Age with the Trust Time Served During Past 5 Years Officer by Officer Michael D. Gries Vice President, Vice Operations Manager, 2 None 123 South Broad Street Chief Compliance President Academy Asset Management Suite 1630 Officer and since 2007; LLC, Since 2007; Assistant Philadelphia, PA 19109 Secretary Chief Director of MBA Age: 34 Compliance Admissions, MIT Sloan Officer and School of Management, Secretary 2007; Equity Analyst, since 2009 theStreet.com Ratings, 2005 to 2007; Web Editor, Lawyers Weekly, Inc., 2003 to 2005. Share Ownership The following tables provide the dollar range of equity securities beneficially owned by the Board members on December 31, 2008. Aggregate Dollar Range of Equity Securities in all Funds Overseen Within Trustee Academy Core Equity Fund Academy Select Opportunities Fund Fund Complex David Jacovini $50,001-$100,000 $50,001-$100,000 over $100,000 Oliver St. Clair Franklin OBE None None None Russell R. Wagner None None None Trustee Compensation The following table describes the compensation to be paid to the Trustees for their services to the Trust. Only the Trustees of the Trust who are not interested persons of the Trust or the Adviser, as defined by the 1940 Act (the Independent Trustees), receive compensation from the Funds. - 2 - Total Pension or Compensation Retirement from the Aggregate Benefits Accrued Estimated Annual Investment Compensation as Part of Fund Benefits Upon Companies in the Trustee from the Trust Expenses Retirement Fund Complex Thomas C. Power, $6,000 None None $6,000 Esq. Oliver St. Clair $6,000 None None $6,000 Franklin OBE Russell R. Wagner $6,000 None None $6,000 David Jacovini None None None None (1) Mr. Power resigned from the Board effective April 10, 2009 in connection with his appointment to serve as Senior Adviser at the National Telecommunications and Information Administration Office of the U.S. Department of Commerce. *** Please keep this Supplement for future reference. - 3 -
